Case: 13-30554       Document: 00512368892         Page: 1     Date Filed: 09/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 10, 2013

                                     No. 13-30554                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



STEWART V. GLASCOCK; FAYE GLASCOCK,

                                                  Plaintiffs-Appellants
v.

MEDICAL DEPOT, INCORPORATED, doing business as Drive Medical
Design & Manufacturing,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CV-305


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Stewart V. Glascock and Faye Glascock, husband and
wife (the “Glascocks”) sued Defendant-Appellee Medical Depot, Incorporated
(“Medical Depot”) for damages incurred by Mr. Glascock when he fell from a
“cane seat” – a walking cane that folds out to become a seat – manufactured by
Medical Depot. The Glascocks advanced claims under the Louisiana Products


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30554     Document: 00512368892      Page: 2    Date Filed: 09/10/2013



                                  No. 13-30554

Liability Act grounded in improper design, construction, and failure to warn;
and, alternatively, under res ipsa loquitur. Medical Depot filed a motion for
summary judgment seeking dismissal of the Glascocks’ claims. Following the
parties’ submission of summary judgment evidence, including testimony of
competing experts, the district court entered judgment in favor of Medical Depot,
dismissing the Glascocks’ action, and they appealed.
      We have carefully reviewed the record on appeal, including the briefs of
the parties and the district court’s patiently detailed Ruling on Motion for
Summary Judgment, all of which convinces us that the district court’s judgment
was providently granted. Even though the Glascocks’ evidence presented issues
of disputed fact, it does not rise to the level required to make such disputes
“genuine,” as required to avoid summary judgment. The Glascocks might have
been able to meet the standard of genuine issues of disputed fact had they
adduced a deeper and broader quality of evidence, particularly their expert
testimony, but they failed to do so in both their products liability claim and their
assertion of res ipsa loquitur – as surgically analyzed and rejected by the district
court in its aforesaid Ruling. For essentially the same reasons and reasoning
set forth therein, that court’s judgment is
AFFIRMED.




                                         2